Illinois Official Reports

                                          Appellate Court



                             People v. Johnson, 2014 IL App (1st ) 120701



Appellate Court              THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                      TRAVELL JOHNSON, Defendant-Appellant.



District & No.               First District, Third Division
                             Docket No. 1-12-0701



Filed                        November 5, 2014



Held                         Based on the one-act, one-crime doctrine, the appellate court vacated
(Note: This syllabus         the defendant’s convictions for crimes other than the attempted first
constitutes no part of the   degree murder of the two people who were fired at during an incident
opinion of the court but     in which defendant was involved with others in beating the first victim
has been prepared by the     and then firing at an off-duty police officer who came upon the scene
Reporter of Decisions        and attempted to restore order, and the convictions for attempted first
for the convenience of       degree murder were allowed to stand; furthermore, the mittimus
the reader.)                 erroneously listing the conviction imposed by the trial judge for firing
                             at the police officer as a conviction for aggravated discharge of a
                             firearm in the direction of a peace officer was corrected to reflect a
                             conviction for attempted first degree murder.



Decision Under               Appeal from the Circuit Court of Cook County, No. 08-CR-9367; the
Review                       Hon. Evelyn B. Clay, Judge, presiding.



Judgment                     Affirmed in part and vacated in part; mittimus corrected.
     Counsel on               Michael J. Pelletier and Autumn Renee Fincher, both of State
     Appeal                   Appellate Defender’s Office, of Chicago, for appellant.

                              Anita M. Alvarez, State’s Attorney, of Chicago (Mary P. Needham
                              and Brooke N. Shupe, Assistant State’s Attorneys, of counsel), for the
                              People.


     Panel                    JUSTICE HYMAN delivered the judgment of the court, with opinion.
                              Presiding Justice Pucinski and Justice Mason concurred in the
                              judgment and opinion.


                                               OPINION

¶1         After a bench trial, the trial court convicted defendant Travell Johnson of two counts of
       attempted first degree murder, one count of aggravated discharge of a firearm, and one count of
       aggravated battery with a firearm, and sentenced him to concurrent, respective terms of 21, 21,
       4, and 6 years’ imprisonment. On appeal, Johnson challenges the sufficiency of the evidence to
       hold him accountable for the attempted first degree murder of Gary Riley and for aggravated
       discharge of a firearm. He further contends that his mittimus should be corrected to accurately
       reflect the offenses of which he was convicted and that all but his two convictions for
       attempted first degree murder must be vacated under the one-act, one-crime doctrine.
¶2         We affirm Johnson’s convictions–the State proved his guilt beyond a reasonable doubt on
       the basis of accountability under the common design rule. But, we vacate under the one-act,
       one-crime doctrine his convictions for aggravated discharge of a firearm and aggravated
       battery with a firearm and correct the mittimus to reflect two convictions for attempted first
       degree murder.

¶3                                                Background
¶4         Johnson and codefendant Timothy Petermon, who is not a party to this appeal, were
       charged in relation to a shooting in an alley on the south side of Chicago that occurred on
       March 29, 2008. During this incident, off-duty police officer Gary Riley saw Johnson,
       Petermon and another man beating Kelvin Jemison. After Officer Riley saw Petermon shoot
       Jemison, he attempted to stop the attack, but Petermon began to shoot at the officer, who then
       returned fire. Following an investigation, Johnson and Petermon were identified as the
       perpetrators and arrested. Johnson was charged with attempted first degree murder of a peace
       officer, attempted first degree murder of Jemison, aggravated discharge of a firearm, and
       aggravated battery with a firearm. (Johnson and Petermon were tried jointly. Petermon filed a
       separate appeal, and, on September 10, 2014, this court affirmed Petermon’s convictions and
       corrected his mittimus to reflect the vacation of his convictions for aggravated discharge of a
       firearm and aggravated battery. People v. Petermon, 2014 IL App (1st) 113536.)
¶5         At trial, Officer Riley testified that at about 2 p.m. on March 29, 2008, while on his way to
       work, he stopped to pick up his dry cleaning at a store on 47th Street near Michigan Avenue.

                                                   -2-
       He was wearing plain clothes and driving a black truck. As he got out of his truck, he saw three
       men in a nearby alley fighting with a man, Kelvin Jemison, who was on the ground. One of the
       three men was “overlooking,” while the other two were “swinging on” Jemison. Officer Riley
       then saw one of those two men pistol-whip Jemison and then shoot him, after which Officer
       Riley announced his office, shouted “stop,” and drew his service weapon. The man holding the
       gun then turned and began shooting in Officer Riley’s direction. Officer Riley took cover
       behind his truck and returned fire two or three times. The three men got in a car and drove
       away. Officer Riley called 911 and spoke with responding officers on the scene.
¶6          Officer Riley further testified that on April 10, 2008, he viewed a lineup at the police
       station and identified Johnson as one of the men he saw beating Jemison. The next day, he
       viewed another lineup and identified Petermon as the man who shot Jemison and fired in his
       direction. Officer Riley also made in-court identifications of Johnson and Petermon as the
       perpetrators. On cross-examination, Riley said that when he first noticed the three men,
       Petermon already had the gun out. He never saw anyone hand the gun to Petermon or heard
       anyone tell Petermon to shoot. But, he acknowledged, when he spoke with the Independent
       Police Review Authority on the day of the incident, he told them that as he watched the three
       men batter Jemison, one of them suddenly produced a handgun.
¶7          Benjamin Smith testified for the State and acknowledged prior convictions. Smith testified
       that as he left a restaurant near 47th Street and Michigan Avenue he saw three men in an alley
       about 10 feet away beating up another man. Smith recognized one of the perpetrators as
       “Pumpkin’s son,” and Smith made an in-court identification of Johnson as that man, and of
       Petermon as one of the other perpetrators. He further testified that initially the perpetrators
       were “fist fighting” Jemison, who was trying to get away, but Smith then saw Johnson pull a
       gun from his jacket pocket, hand it to Petermon, and tell Petermon to “shoot the
       motherfucker.” Smith saw Petermon shoot Jemison several times. An off-duty police officer
       standing nearby identified himself at that time and Smith saw Petermon fire twice at the
       officer, and the officer fire back at Petermon. The three perpetrators got into a car and drove
       off.
¶8          On cross-examination, Smith testified that Johnson may have said “shoot the son of a
       bitch” instead of “shoot the motherfucker,” and denied telling police that Johnson removed a
       gun from his coat and fired shots and that he was not sure who fired the shots. Smith
       acknowledged that during his grand jury testimony on April 24, 2008, he may have stated that
       he was standing 5 feet away from the altercation, instead of 10 feet away.
¶9          Kelvin Jemison testified for the State. At the time of his testimony, Jemison was in custody
       due to pleading guilty to unlawful use of a weapon by a felon in an unrelated case and he stated
       that he was not offered the plea deal in exchange for his testimony in this case. Jemison
       acknowledged pleading guilty to delivery of a controlled substance in 2006 and in 2005, and to
       a 2002 conviction for possession of a stolen motor vehicle.
¶ 10        Jemison testified that he was near the area of 116 East 47th Street walking to a store with a
       friend when he entered into an altercation with three or four men and was shot numerous times.
       Jemison’s testimony regarding who shot him was inconsistent. Initially, Jemison testified that
       he did not know who shot him, and he said that the police officers who talked to him at the
       hospital “came at him with some names.” He also said the officers told him “it can go two
       ways,” implying they were coercing him to identify Petermon as the shooter. Later, Jemison
       testified that on the day of the shooting, police officers came to the hospital and showed him a

                                                   -3-
       photo array and he identified Johnson as one of the men he was fighting with and Petermon as
       the man who shot him. He also told the officers he heard Johnson say “we ain’t got time for this
       shit, pop his ass.” In court, Jemison identified Petermon as the shooter.
¶ 11        On April 10, 2008, Jemison told detectives that he got into an argument with Johnson over
       whether Jemison was permitted to walk on 47th Street, which led to the fight and Petermon
       shooting him. Jemison testified that on October 19, 2009, he went to the public defender’s
       office and signed a statement recanting his earlier statements to the police. The reason he did so
       was because he did not want to testify; however, his recantation statement was a lie.
¶ 12        On cross-examination, Jemison testified that he did not see a gun in Johnson’s hand and did
       not see anyone hand a gun to the person who shot him. He said that he had known Johnson for
       seven or eight years and knew the sound of Johnson’s voice, but he did not hear Johnson say
       “pop his ass,” or anything similar. On redirect examination, Jemison testified that before he
       was shot, he heard someone say, “we don’t need this shit, pop his ass.”
¶ 13        Chicago police detective Samuel Brown testified that when he interviewed Jemison at the
       hospital on the day of the incident, Jemison told him that three people, including Johnson, were
       involved and that the shooter went by the name “T,” “Timo,” or “Tom-Tom.” Later that day,
       he presented two photo arrays to Jemison, who then identified Johnson as the person who told
       the shooter “we ain’t got time for this shit, pop his ass.” Chicago police detective Timothy
       Cerven testified that he spoke with Jemison on April 10, 2008, at the Cook County jail. At that
       time, Jemison told him that Johnson said “pop his ass” before Jemison was shot.
¶ 14        The parties stipulated to the expert testimony of forensic scientist Kurt Murray, who would
       testify that a fired bullet and four fired cartridge cases recovered at the scene were fired from
       Officer Riley’s gun, and that six fired cartridge cases, a fired bullet, and three fired bullet jacket
       fragments which were also recovered at the scene were not fired from Officer Riley’s gun. The
       State then rested, following which Johnson rested.
¶ 15        During Petermon’s case in chief, the parties entered into several stipulations, including,
       relevant here, that if called, Chicago police detective Padilla would testify that he spoke with
       Smith on arriving at the scene and Smith told Padilla that he saw Pumpkin’s son remove a gun
       from his pocket and fire at least twice. Smith later identified Johnson as Pumpkin’s son and
       told Detective Padilla that he thought Johnson fired the shots but was not certain. On April 11,
       2008, Smith made a written statement, which included his assertion that when he told officers
       that Johnson was the one who had the gun, he meant that Johnson had it first but was not the
       person who shot Jemison or shot at the police officer. Johnson’s counsel joined in these
       stipulations as well. Petermon then rested.
¶ 16        Following closing arguments, the trial court found that the evidence of Johnson and
       Petermon’s guilt was “overwhelming.” The court found Johnson guilty of the attempted first
       degree murder of Gary Riley, a peace officer; the attempted first degree murder of Kelvin
       Jemison; aggravated discharge of a firearm; and aggravated battery. In doing so, the trial court
       found that although testifying witnesses described what Johnson said in various ways, the
       substance was “pop him,” and that Johnson was seen handing the gun to Petermon.
¶ 17        Johnson filed a posttrial motion, and, after a hearing, the trial court reduced the attempted
       first degree murder of a peace officer conviction to attempted first degree murder, finding that
       the evidence was insufficient to show that Johnson knew or should have known that Officer
       Riley was a police officer. The trial court sentenced Johnson to 21 years’ imprisonment for the
       attempted first degree murder of Officer Riley; 21 years’ imprisonment for the attempted first

                                                     -4-
       degree murder of Kelvin Jemison; 4 years’ imprisonment for aggravated discharge of a
       firearm; and 6 years’ imprisonment for aggravated battery with a firearm.

¶ 18                                                Analysis
¶ 19                                       Sufficiency of Evidence
¶ 20       On appeal, Johnson first contends that the evidence was insufficient to sustain his
       convictions for the attempted first degree murder of Officer Riley and for aggravated discharge
       of a firearm. Specifically, Johnson contends that the evidence presented failed to show beyond
       a reasonable doubt that he intended to assist Petermon in shooting at Officer Riley or that
       Petermon’s act of shooting at the officer was an act committed in furtherance of a common
       criminal scheme, and thus failed to establish his guilt based on a theory of accountability.
¶ 21       The standard of review on a challenge to the sufficiency of the evidence involves, first,
       viewing the evidence in the light most favorable to the prosecution, and then determining
       whether any rational fact finder could find the essential elements of the offense beyond a
       reasonable doubt. People v. Siguenza-Brito, 235 Ill. 2d 213, 224 (2009). This standard applies
       to all criminal cases, whether the evidence is direct or circumstantial, and acknowledges the
       responsibility of the fact finder to assess the credibility of the witnesses, to weigh the evidence
       and draw reasonable inferences from it, and to resolve any conflicts in the evidence. People v.
       Campbell, 146 Ill. 2d 363, 374-75 (1992). A reviewing court will not reverse a conviction
       unless the evidence is so unreasonable, improbable, or unsatisfactory as to justify a reasonable
       doubt of defendant’s guilt. People v. Jackson, 232 Ill. 2d 246, 281 (2009).
¶ 22       Under Illinois law, to be legally accountable for the conduct of another, either before or
       during the commission of the offense, a person with the intent to promote or facilitate the
       commission of the offense must aid, abet, or attempt to aid another in planning or committing
       the offense. 720 ILCS 5/5-2(c) (West 2008). This does not require active participation. People
       v. Taylor, 164 Ill. 2d 131, 140-41 (1995). To prove defendant had the requisite intent, the State
       has to show either defendant shared the criminal intent of the principal or the existence of a
       common criminal design. In re W.C., 167 Ill. 2d 307, 337 (1995). Words of agreement are not
       necessary to establish a common purpose to commit a crime, but rather, the common design
       may be inferred from the circumstances surrounding the perpetration of the unlawful conduct.
       Taylor, 164 Ill. 2d at 141. Under the common design rule, where two or more persons engage
       in a common criminal design or agreement, any acts in furtherance committed by one party are
       considered to be the acts of all parties to the common design and all are equally responsible for
       the consequences. In re W.C., 167 Ill. 2d at 337.
¶ 23       This case is one of common design, and we find People v. Fernandez, 2014 IL 115527,
       most instructive. In Fernandez, a codefendant asked defendant to drive him to a parking lot so
       that he could break into cars. Fernandez, 2014 IL 115527, ¶ 8. Defendant complied and waited
       in the car while the codefendant broke the window of a parked car and tried to steal the radio.
       Id. An off-duty police officer happened on the scene, announced his office and attempted to
       intervene, at which point the codefendant made his way back to the car and fired several shots
       at the officer before defendant drove them away. Id. ¶¶ 3, 8. The trial court convicted
       defendant by accountability of burglary and aggravated discharge of a firearm in the direction
       of a peace officer, and this court affirmed those convictions. Id. ¶¶ 1, 10. On appeal to the
       supreme court, defendant did not contest his conviction for burglary, and conceded that he
       aided in the planning and commission of that offense, but argued that he could not be held

                                                    -5-
       accountable for his codefendant’s act of firing at the officer because the State failed to show
       that he knew his codefendant was armed and, in turn, failed to show that defendant intended to
       aid in the act of firing at the officer. Id. ¶¶ 12, 18.
¶ 24        The supreme court rejected defendant’s contention, holding that by conceding his guilt for
       the burglary, which was a common criminal design, he effectively conceded his guilt for
       aggravated discharge of a firearm. Id. ¶ 18. In doing so, the court reasoned that the
       codefendant’s act of firing at the officer who happened on the scene and unexpectedly
       interrupted him was an act done in furtherance of the codefendants’ common criminal design
       or agreement to commit a burglary. Id. ¶¶ 13-18. No evidence showed defendant was aware
       that his codefendant was armed or, of course, that an off-duty officer would happen on the
       scene, yet, this did not prevent the court from reaching its conclusion. See id. ¶¶ 17-19.
¶ 25        Johnson does not contest that he was at the scene with Petermon. Nor does he contest that
       they both battered Jemison. As in Fernandez, Johnson, in conceding that he and Petermon
       jointly beat Jemison, acknowledged his involvement in a common criminal design with
       Petermon for that purpose and effectively conceded his guilt for the attempted first degree
       murder of Jemison. (We note that defendant is not contesting his conviction for the attempted
       first degree murder of Jemison. Supra ¶ 20.) Whether Johnson handed a gun to Petermon or
       instructed Petermon to shoot Jemison, or was even aware that Petermon had a gun, has no
       bearing on his legal accountability for Petermon’s act of shooting Jemison, or for any other act
       Petermon did in furtherance of their common design, including his act of shooting at Officer
       Riley. Supra ¶¶ 20-22.
¶ 26        Nevertheless, Johnson maintains that even assuming arguendo that a common criminal
       design existed between him and Petermon, it was limited to Jemison, and Petermon’s act of
       shooting at Officer Riley was not committed in furtherance of that common agreement. He
       contends that he cannot be held legally accountable for Petermon’s spontaneous act when
       neither he nor Petermon anticipated Officer Riley’s presence at the scene and interference in
       the attack and he had no advance knowledge of Petermon’s act of shooting at Officer Riley.
¶ 27        Again the Fernandez case applies. As in Fernandez, Johnson and Petermon engaged in a
       common criminal design at the time an off-duty police officer happened on the scene of a
       crime in progress and attempted to intervene. Also, as in Fernandez, codefendant Petermon
       shot at the officer before fleeing with Johnson. The fact that the officer’s appearance and
       intervention at the scene was unexpected does not mean that Petermon’s act of shooting at the
       officer was unrelated to furthering their previously agreed-on common criminal design. We
       thus find that, in viewing the evidence presented in the light most favorable to the prosecution
       (Siguenza-Brito, 235 Ill. 2d at 224), the State proved beyond a reasonable doubt Johnson’s
       guilt on the claims of accountability of the attempted murder of Riley and on aggravated
       discharge of a firearm. Fernandez, 2014 IL 115527, ¶¶ 17-18.
¶ 28        In reaching this conclusion, we have considered Johnson’s contention that the only
       evidence that he handed a gun to Petermon and instructed him to shoot Jemison comes from
       Smith’s testimony and that Smith’s testimony should be discounted. In so arguing he points out
       that Smith described Johnson’s words of instruction at different times in various ways, that
       Smith told investigating officers on the scene that Johnson fired the gun, and that Officer Riley
       testified that he did not see anyone hand a gun to Petermon or instruct him to shoot. But as we
       have explained, whether Johnson provided, or even had knowledge of, the gun is irrelevant to
       his accountability for the offenses based on Petermon’s acts of shooting at Jemison and Riley,

                                                   -6-
       which were done in furtherance of their common design. Id. ¶¶ 17-19. Further, it was for the
       trier of fact to resolve any conflicts or inconsistencies in the evidence, and we have no basis to
       substitute our judgment for the trial court’s. Campbell, 146 Ill. 2d at 374-75, 389.

¶ 29                                  One-Act, One-Crime Doctrine
¶ 30       Johnson’s final two contentions are interrelated, so we will address them together. Johnson
       contends, and the State concedes, that the one-act, one-crime doctrine requires we vacate all of
       his convictions other than for the attempted first degree murders of Riley (count II) and
       Jemison (count V). Under the one-act, one-crime doctrine, a defendant may be convicted of
       only one crime resulting from a single act, and, accordingly, where two convictions arise from
       the same physical act, sentence should be imposed on the more serious offense and the less
       serious offense should be vacated. People v. Artis, 232 Ill. 2d 156, 170 (2009). As such,
       Johnson’s most serious offense as to each victim–the attempted first degree murder of Officer
       Riley (count II) and the attempted first degree murder of Jemison (count V)–will be permitted
       to stand, and Johnson’s remaining convictions of aggravated discharge of a firearm (count
       VIII) and aggravated battery with a firearm (count XI) will be vacated.
¶ 31       That said, Johnson points out, and the State concedes, that the mittimus erroneously lists
       one of his attempted first degree murder convictions (count V) as a conviction for aggravated
       discharge of a firearm in the direction of a peace officer, and thus should be corrected to
       accurately reflect the offense of which he was convicted. Where the sentence reflected in the
       mittimus conflicts with the sentence imposed by the trial judge, as set out by the report of
       proceedings, the report of proceedings controls. People v. Peeples, 155 Ill. 2d 422, 496 (1993).
       Under Illinois Supreme Court Rule 615(b)(1) (eff. Jan. 1, 1967), we may order the circuit court
       clerk to make the necessary corrections without remand. People v. Magee, 374 Ill. App. 3d
       1024, 1035 (2007).

¶ 32                                          Conclusion
¶ 33       We vacate Johnson’s convictions for aggravated discharge of a firearm (count VIII) and
       aggravated battery with a firearm (count XI) and direct the clerk of the circuit court of Cook
       County to correct the mittimus to reflect that Johnson was convicted of two counts of
       attempted first degree murder (counts II and V), both of which carry sentences of 21 years’
       imprisonment, with the sentences to be served concurrently. The judgment of the circuit court
       of Cook County is affirmed in all other respects.

¶ 34      Affirmed in part and vacated in part; mittimus corrected.




                                                   -7-